757 N.W.2d 692 (2008)
In re Petition for DISCIPLINARY ACTION AGAINST Timothy Michael BLOCK, a Minnesota Attorney, Registration No. 317950.
No. A07-1867.
Supreme Court of Minnesota.
December 2, 2008.

ORDER
On October 17, 2007, we suspended respondent Timothy Michael Block from the *693 practice of law for a period of 60 days, allowing respondent to apply for reinstatement by affidavit and requiring respondent to successfully complete the professional responsibility portion of the state bar examination by October 17, 2008. On December 20, 2007, we reinstated respondent to the practice of law subject to his successful completion of the professional responsibility portion of the state bar examination by October 17, 2008.
Respondent has failed to provide verification that he has successfully completed the professional responsibility examination. Under Rule 18(e)(3), Rules on Lawyers Professional Responsibility, failure to successfully complete the professional responsibility portion of the state bar examination within one year after the date of the original suspension order results in automatic suspension.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Timothy Michael Block is hereby suspended from the practice of law in the State of Minnesota effective immediately. Respondent may request reinstatement by providing proof to the court and to the Director of the Office of Lawyers Professional Responsibility that he has successfully completed the professional responsibility portion of the state bar examination. Respondent shall comply with Rule 26, Rules on Lawyers Professional Responsibility (requiring notice of suspension to clients, opposing counsel, and tribunals).
BY THE COURT:
/s/ Alan C. Page
Associate Justice